Citation Nr: 0126459	
Decision Date: 11/16/01    Archive Date: 11/27/01

DOCKET NO.  00-13 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
gunshot wound and fracture of the right forearm and elbow, 
with limitation of motion and retained foreign bodies, 
currently rated as 40 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 

INTRODUCTION

The veteran had active duty from May 1948 to March 1953.  He 
received a Purple Heart.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, in which an increased evaluation for 
residuals of a gunshot wound and fracture of the right 
forearm and elbow, with limitation of motion and retained 
foreign bodies was denied.  


REMAND

VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West 1991 & Supp. 2001); 66 Fed. Reg. 45,630 (August 29, 
2001) (to be codified at 38 C.F.R. § 3.159(c)).  At the 
August 2001 Videoconference the veteran testified that his he 
was seen at a VA Medical Center (VAMC) in January, May and 
July 2001.  He stated that the physicians reviewed his 
records and discussed his options: an elbow replacement or 
fuse it in one position.  The veteran indicated that new x-
rays were done and he was provided medication.  However, 
these records have not been included in the claims folder.  
In order to ensure that the record is complete, it is found 
that the RO should ascertain these pertinent VAMC outpatient 
treatment records.  Therefore, a remand is necessary for the 
purpose of obtaining these records and associating them with 
the claims folder.  

The Board notes that the VA examiner responded with "not 
applicable" and "not possible", to specific questions on the 
VA examination report.  However, these specific questions 
were not included in the examination report, just the 
responses.  Thus, the Board does not know what the examiner 
was referring to as "not applicable" or "not possible".  

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim, the case is 
REMANDED to the RO for the following development:

1.  After securing any necessary 
authorization or medical releases, the RO 
should obtain the veteran's complete 
treatment records from all VAMCs since 
March 1999.  

2.  A VA examiner is to provide the 
format for the VA examination report.  
Specifically the actual questions the 
examiner responded to in the examination 
report.  

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete appropriate 
corrective action is to be implemented.  


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).

